

FORBEARANCE
TO
LOAN AND SECURITY AGREEMENT
 
This FORBEARANCE to Loan and Security Agreement (this “Forbearance”) is entered
into this 16th day of August, 2010 by and between Silicon Valley Bank (“Bank”)
and US DATAWORKS, INC., a Nevada corporation (“Borrower”) whose address is One
Sugar Creek Center Blvd., 5th Floor, Sugar Land, TX 77478.
 
Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of February 9, 2010, as amended by that certain First
Amendment to Loan and Security Agreement dated as of March 5, 2010 and that
certain Second Amendment to Loan and Security Agreement dated as of April 23,
2010 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).  Bank has extended credit to
Borrower for the purposes permitted in the Loan Agreement.
 
B.           Borrower is currently in default of the Loan Agreement for
failing to comply with the covenants set forth in Section 6.7 of the Loan
Agreement for the April, May and June 2010 measuring periods (collectively, the
“Existing Defaults”).
 
C.           Borrower has requested that Bank forbear from exercising its rights
and remedies against Borrower from the date hereof through August 27, 2010 (the
“Forbearance Period”).  Although Bank is under no obligation to do so, Bank is
willing to forbear from exercising its rights and remedies against Borrower
through the Forbearance Period on the terms and conditions set forth in this
Forbearance, so long as Borrower complies with the terms, covenants and
conditions set forth in this Forbearance in a timely manner.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Forbearance shall have the meanings given to them in the Loan Agreement.
 
2.           Forbearance.
 
2.1           Forbearance Period.  So long as no Event of Default, other than
the Existing Defaults, occurs, subject to the terms and conditions set forth
herein, Bank shall forbear from filing any legal action or instituting or
enforcing any rights and remedies it may have against Borrower through the
Forbearance Period.  Except as expressly provided herein, this Forbearance does
not constitute a waiver or release by Bank of any Obligations or of any existing
Event of Default other than the Existing Defaults or Event of Default which may
arise in the future after the date of execution of this Forbearance.  If
Borrower does not comply with the terms of this Forbearance, Bank shall have no
further obligations under this Forbearance and shall be permitted to exercise at
such time any rights and remedies against Borrower as it deems appropriate in
its sole and absolute discretion.  Borrower understands that Bank has made no
commitment and is under no obligation whatsoever to grant any additional
extensions of time at the end of the Forbearance Period.
 
2.2           Forbearance Terms.  Repayment and performance of all obligations
of Borrower to Bank under the Loan Agreement and this Forbearance shall be
secured by the Collateral.
 
3.           Limitation of Forbearance.
 
3.1           This Forbearance is effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with any Loan
Document.
 

 
 

--------------------------------------------------------------------------------

 

3.2           This Forbearance shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents are hereby ratified and
confirmed and shall remain in full force and effect.
 
4.           Representations and Warranties.  To induce Bank to enter into this
Forbearance, Borrower hereby represents and warrants to Bank as follows:
 
4.1           Immediately after giving effect to this Forbearance and the
delivery of the update to the Perfection Certificate (which Bank acknowledges it
has received and hereby consents to), (a) the representations and warranties
contained in the Loan Documents are true, accurate and complete in all material
respects as of the date hereof (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date), and (b) no Event of Default other than the Existing Defaults has
occurred and is continuing;
 
4.2           Borrower has the power and authority to execute and deliver this
Forbearance and to perform its obligations under the Loan Agreement;
 
4.3           The organizational documents of Borrower delivered to Bank on the
Effective Date as supplemented by the additional organizational documents
subsequently delivered to Bank (which Bank acknowledges it has received) remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;
 
4.4           The execution and delivery by Borrower of this Forbearance and the
performance by Borrower of its obligations under the Loan Agreement have been
duly authorized by all necessary action on the part of Borrower;
 
4.5           The execution and delivery by Borrower of this Forbearance and the
performance by Borrower of its obligations under the Loan Agreement do not and
will not contravene (a) any law or regulation binding on or affecting Borrower,
(b) any contractual restriction with a Person binding on Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;
 
4.6           The execution and delivery by Borrower of this Forbearance and the
performance by Borrower of its obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on either Borrower,
except as already has been obtained or made; and
 
4.7           This Forbearance has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.           Prior Agreement.  The Loan Documents are hereby ratified and
reaffirmed and shall remain in full force and effect.  This Forbearance is not a
novation and the terms and conditions of this Forbearance shall be in addition
to and supplemental to all terms and conditions set forth in the Loan
Documents.  In the event of any conflict or inconsistency between this
Forbearance and the terms of such documents, the terms of this Forbearance shall
be controlling, but such document shall not otherwise be affected or the rights
therein impaired.
 

 
 

--------------------------------------------------------------------------------

 

6.           Release by Borrower.
 
6.1           FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever
relieves, releases, and discharges Bank and its present or former employees,
officers, directors, agents, representatives, attorneys, and each of them, from
any and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Forbearance (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.
 
6.2           In furtherance of this release, Borrower expressly acknowledges
and waives any and all rights under Section 1542 of the California Civil Code,
which provides as follows:
 
“A general release does not extend to claims which the creditor does not know or
expect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
(Emphasis added.)
 
6.3           By entering into this release, Borrower recognizes that no facts
or representations are ever absolutely certain and it may hereafter discover
facts in addition to or different from those which it presently knows or
believes to be true, but that it is the intention of Borrower hereby to fully,
finally and forever settle and release all matters, disputes and differences,
known or unknown, suspected or unsuspected; accordingly, if Borrower should
subsequently discover that any fact that it relied upon in entering into this
release was untrue, or that any understanding of the facts was incorrect,
Borrower shall not be entitled to set aside this release by reason thereof,
regardless of any claim of mistake of fact or law or any other circumstances
whatsoever.  Borrower acknowledges that it is not relying upon and has not
relied upon any representation or statement made by Bank with respect to the
facts underlying this release or with regard to any of such party’s rights or
asserted rights.
 
6.4           This release may be pleaded as a full and complete defense and/or
as a cross-complaint or counterclaim against any action, suit, or other
proceeding that may be instituted, prosecuted or attempted in breach of this
release.  Borrower acknowledges that the release contained herein constitutes a
material inducement to Bank to enter into this Forbearance, and that Bank would
not have done so but for Bank’s expectation that such release is valid and
enforceable in all events.
 
6.5           Borrower hereby represents and warrants to Bank, and Bank is
relying thereon, as follows:
 
(a)           Except as expressly stated in this Forbearance, neither Bank nor
any agent, employee or representative of Bank has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Forbearance.
 
(b)           Borrower has made such investigation of the facts pertaining to
this Forbearance and all of the matters appertaining thereto, as it deems
necessary.
 
(c)           The terms of this Forbearance are contractual and not a mere
recital.
 
(d)           This Forbearance has been carefully read by Borrower, the contents
hereof are known and understood by Borrower, and this Forbearance is signed
freely, and without duress, by Borrower.
 
(e)           Borrower represents and warrants that it is the sole and lawful
owner of all right, title and interest in and to every claim and every other
matter which it releases herein, and that it has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm or entity
any claims or other matters herein released.  Borrower shall indemnify Bank,
defend and hold it harmless from and against all claims based upon or arising in
connection with prior assignments or purported assignments or transfers of any
claims or matters released herein.
 

 
 

--------------------------------------------------------------------------------

 

7.           Counterparts.  This Forbearance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
8.           Effectiveness.  This Forbearance shall be deemed effective upon (a)
the due execution and delivery to Bank of this Forbearance by each party hereto,
(b) Borrower’s payment of forbearance fee in an amount equal to One Thousand
Dollars ($1,000) and (c) the due execution and delivery to Bank of completed
Borrowing Resolutions for Borrower.
 
9.           Governing Law.  This Forbearance and the rights and obligations of
the parties hereto shall be governed by and construed in accordance with the
laws of the State of California.
 
[Signature page follows.]
 



 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Forbearance to be duly
executed and delivered as of the date first written above.
 
BANK
BORROWER
 
SILICON VALLEY BANK
 
 
By: /s/ Phillip A. Wright
Name: Phillip A. Wright
Title: Relationship Manager
 
 
US DATAWORKS, INC.
 
 
By: /s/ Randall J. Frapart
Name: Randall J. Frapart
Title: Chief Financial Officer




 
 

--------------------------------------------------------------------------------

 
